Opinion by
Greene, Associate Justice.
Tbe provision of our law that error be taken within three months after the close of the term, in which judgment was rendered, is in the interest of the commonwealth, that there be an end of litigation and is mandatory on the courts.
At the expiration of the time limited the cause of action, trcmsit i/n rem judicatam, and no consent of parties nor willingness of judges can recall a controversy thus wisely, by limitation-of our law, passed into the realm of ended suits.
Motion sustained.
Lewis, Justice, dissented, resting his opinion upon the peculiar circumstances of the case, which were as follows:
The cause had, by an order of the court, been continued from the previous term and the parties ordered to file written briefs, which order had been complied with.
*422And upon the first day of the present term, defendant in' error entered a general appearance and moved to dismiss.
Justice Lewis holding that such acts gave-the court jurisdiction of the cause and estopped defendant in error from asking a dismissal.